DETAILED ACTION
Acknowledgements
The amendment filed 5/20/2022 is acknowledged.
Claims 42-58 are pending.
Claims 44-56 are withdrawn.
Claims 42-43 and 57-58 are have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that paragraph 13 states the subject matter does not fall within the 4 categories of patent eligible subject matter, and paragraph 14 states that it does fall within the 4 categories. The rejection has been updated to clarify that the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, although the claims fall within the 4 statutory categories of invention.
Applicant further states that the invention could not possibly be performed by paper and pencil because the invention modifies the computer in a unique manner to allow large amounts of user votes to be tallied, which was not possible before this invention. Applicant further states that a specific use machine, namely a voting machine, is claimed, and the invention provides significantly more than an abstract idea because it is applied to a particular machine (MPEP 2106.05b) and is another meaningful exception (MPEP 2106.05e) by having very specific features of a real time voter input processing machine.
Examiner notes that if the method could be performed using paper and pencil when applied to a small number of user votes, then the method is abstract, and using a computer or voting machine to process a large number of user votes using the same method does not provide a practical application or significantly more than the abstract idea, as it only involves using a computer or voting machine as a tool to automate the abstract idea. The claimed voting machine is a machine that only performs the abstract idea. The claims do not include any features directed to the technical operation of the voting machine that go beyond performing the voting method. Thus, the recitation of a voting machine performing the claimed method does not provide a practical application or significantly more than the abstract idea.
Additionally, applicant states that examiner has asserted that the claim contains elements that are well-understood, routine, conventional activity in the relevant field. Examiner notes, however, that the rejection makes no such assertion. Rather, all of the functionality recited in the claim is directed to the abstract idea. The claims do not include any additional elements beyond the abstract idea, except for the use of a voting tallying machine connected to a plurality of linked voting or participant terminals or user input terminals, said terminals configured to transmit voter input data to said machine, said machine being modified to process voter input data, processors, and an input device. These additional elements only serve to automate and/or implement the abstract idea, and only amount to a machine for performing the abstract idea. Therefore, these elements do not provide a practical application or significantly more than the abstract idea.
Applicant also compares the present claims to example 45 of the USPTO guidelines, stating that the modified processor provides results back to a voter in order to consider the new selections available which were determined by processing similar to claim 2. Examiner notes, however, that claim 2 of example 45 involves sending a control signal to a feed dispenser to dispense an amount of salt and minerals mixed with feed based on the results of the analysis. This applies the information provided by the abstract idea to physically operate a feed dispenser. Thus, it goes beyond the abstract idea of performing an analysis for determining whether an animal is exhibiting aberrant behavioral patterns indicative of grass tetany, and actually operates farm equipment based on this analysis. However, the present claims do not include such a feature that goes beyond the abstract idea. Applicant identified the feature of the modified processor providing results back to a voter in order for the voter to consider the new selections available. However, providing results back to a voter for them to consider the new selections available in another round of voting is part of the abstract idea, and using the machine to perform this operation only involves using the machine as a tool to automate and/or implement the abstract idea.
Applicant further states that the claims involve a voting machine, which is a special purpose machine as it includes a processor that has been modified for its special purpose. Applicant states that the present invention involves an instruction set which loops the votes of user inputs through a unique methodology which solves the riddle of how to maintain throughput as the size of the electorate/voters increases. Applicant cites the Ex parte Hans Peter Fautz PTAB decision stating that the technical solution, which was merely a software modification of the processor, was found to be patent eligible, and the Ex parte Eric S. Olson PTAB decision stating that the claimed concept’s only practical application is in the field of voting on user inputs. 
Examiner notes, however, that the claim does not include any particular features directed to the voting machine other than to state that the claim is to a voting machine that carries out the abstract voting method. All of the features of the claimed voting machine are directed to the voting process, rather than the functionality of the machine itself. Looping the votes of user inputs through a methodology that maintains throughput as the size of the electorate/voters increases is an abstract voting concept, rather than a technical improvement or an improvement to a technology. In Ex parte Hans Peter Fautz, the claim was directed to an MR tomography device, where the claim involves analyzing data obtained from the device’s coils and controlling operation of the device. The board found that the claimed invention solves a technical problem in the field of MR tomography by improving the output of the device by reconstructing image data of the examination subject on the basis of the sum signal. This is different than the claims in the present application because MR tomography is a technical field, while voting is not. The claims in Fautz were directed to the technical manner of operation of the MR tomography device, while the present claims do not claim any technical features of a voting machine. Rather, the present claims merely recite that the device performing the abstract idea is a voting machine. Even if the present claims are considered to be a better method of voting, they would not be patent eligible because a method for voting is abstract, and an abstract idea remains abstract even if it is novel. Further, in Ex parte Eric S. Olsen, the claim was directed to registering a catheter navigation system to a three-dimensional image. The PTAB found the claims integrate the abstract idea into a practical application because they apply the mathematical concepts to improving registration of a catheter navigation system to a three-dimensional image of a heart. This is different than the claims in the present application because the claims have no such practical application to which the abstract idea is applied. A method for voting, such as described in the claims, is an abstract idea itself, and as such cannot be a practical application of an abstract idea, even if it is a novel method for voting. The claims also do not include any features beyond the voting method that could provide a practical application or significantly more than the abstract idea.
In the supplemental response filed 5/27/2022, applicant further cites Ex parte Maria Bella, and states that the present claims involve a concretely stated voting machine of input devices and processors which provides a practical application of the abstract idea. 
In Bella, the claim involved determining positions in a pool to locate submersible devices used to train lifeguards. The PTAB found these “submersible devices” to be a particular machine, and that the claims apply the abstract idea by use of that particular machine. However, the voting machine of the present claims only carries out a voting method, which is abstract. It does not apply the abstract idea to anything, nor is the voting machine itself an application of the abstract idea. Therefore, the claimed voting machine does not provide a practical application of the abstract idea.

Election/Restriction
Claims 43-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was constructively made in the Office action mailed on 12/20/2021.

Claim Objections
Claim 58 is objected to because of the following informalities:  Claim 58 recites “without giving any voter input to have greater influence on the vote tallies than any other voter.” This appear to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-43 and 57-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 42-43 are directed to a vote tallying machine that performs functions, which involves 112(f), claim 57 is directed to a voting machine comprising a plurality of user input terminals, and claim 58 is directed to a voting machine comprising a plurality of user input terminals and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite using votes from a group of people in multiple rounds of voting to narrow down a set of ideas to a single idea, which is an abstract idea. Specifically, claims 42, 57, and 58 recite “tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea,” “in a first round, . . . distributing a first universe of ideas, divided into idea sets, to a group of participants . . . in parallel, wherein each participant . . . receives at least one idea set, and wherein the universe of ideas are divided so that the number of idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants;” “receiving participant input . . .where each participant selects from their idea set . . . at least one highest ranking idea;” “having a threshold hurdle win rate which comprises a predetermined number against which said participant ranking for each idea are compared,” “segregating the ideas which exceed said predetermined number as winning ideas and creating a first subgroup of ideas which exceed said predetermined number,” “in a second round . . . re-distributing the first subgroup of ideas divided into second idea sets to all participants . . . in parallel wherein each participant receives at least one second idea set; wherein the universe of ideas are divided so that the number of second idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants; whereby the number of ideas is reduced while the number of participants is not reduced, thereby more participants are applied to the remaining ideas,” “receiving input . . . from participants' selection from their second idea set, at least one highest ranking idea,” “having establishing a second threshold hurdle win rate which comprises a second predetermined number against which the participant rankings for each idea are compared,” “segregating the ideas which exceed said second predetermined number as winning ideas and creating a second subgroup of ideas which exceed said second predetermined number; wherein each of actions (a) and (d) comprises steps for dividing plurality of ideas into groups, each group of ideas to be distributed to each of a plurality of participants by, “using a Mian Chowla sequence of integers method of assigning a sequence of idea numbers 1 to N distributing the ideas to said first sub-group into non-exclusive subsets; whereby . . . terminates further distribution . . . and rating or proceeds to subsequent rounds of redistributing ideas to further increase the accuracy and throughput to find the group preferred idea and whereby effectively a large number of ideas is distillable by a mass participant group and . . . generates an output of a distilled consensus of ideas,” claim 58 further recites “process voter inputs in successive rounds of voting in real time and produce vote talking without giving any voter input to have greater influence on the vote tallies than any other voter,” and claim 43 recites “in every round, incrementing said number sequence by one, except if the incremented idea number exceeds the number of ideas, in which case, such incremented number starts at one,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process of voting or reaching a consensus among a group of people (See PGPub of Specification ¶¶ 4-10, 22) and is therefore directed to managing personal behavior or relationships or interactions between people. The claimed concept is also grouped in the “mental processes” grouping of abstract ideas because it describes a decision making process which can be performed by a group of people using pen and paper. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a voting tallying machine connected to a plurality of linked voting or participant terminals or user input terminals, said terminals configured to transmit voter input data to said machine, said machine being modified to process voter input data, processors, and an input device, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea,” “in a first round, . . . distributing a first universe of ideas, divided into idea sets, to a group of participants . . . in parallel, wherein each participant . . . receives at least one idea set, and wherein the universe of ideas are divided so that the number of idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants;” “receiving participant input . . .where each participant selects from their idea set . . . at least one highest ranking idea;” “having a threshold hurdle win rate which comprises a predetermined number against which said participant ranking for each idea are compared,” “segregating the ideas which exceed said predetermined number as winning ideas and creating a first subgroup of ideas which exceed said predetermined number,” “in a second round . . . re-distributing the first subgroup of ideas divided into second idea sets to all participants . . . in parallel wherein each participant receives at least one second idea set; wherein the universe of ideas are divided so that the number of second idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants; whereby the number of ideas is reduced while the number of participants is not reduced, thereby more participants are applied to the remaining ideas,” “receiving input . . . from participants' selection from their second idea set, at least one highest ranking idea,” “having establishing a second threshold hurdle win rate which comprises a second predetermined number against which the participant rankings for each idea are compared,” “segregating the ideas which exceed said second predetermined number as winning ideas and creating a second subgroup of ideas which exceed said second predetermined number; wherein each of actions (a) and (d) comprises steps for dividing plurality of ideas into groups, each group of ideas to be distributed to each of a plurality of participants by, “using a Mian Chowla sequence of integers method of assigning a sequence of idea numbers 1 to N distributing the ideas to said first sub-group into non-exclusive subsets; whereby . . . terminates further distribution . . . and rating or proceeds to subsequent rounds of redistributing ideas to further increase the accuracy and throughput to find the group preferred idea and whereby effectively a large number of ideas is distillable by a mass participant group and . . . generates an output of a distilled consensus of ideas,” “process voter inputs in successive rounds of voting in real time and produce vote talking without giving any voter input to have greater influence on the vote tallies than any other voter,” and “in every round, incrementing said number sequence by one, except if the incremented idea number exceeds the number of ideas, in which case, such incremented number starts at one.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a voting tallying machine connected to a plurality of linked voting or participant terminals or user input terminals, said terminals configured to transmit voter input data to said machine, said machine being modified to process voter input data, a processor, and an input device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of using votes from a group of people in multiple rounds of voting to narrow down a set of ideas to a single idea. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea,” “in a first round, . . . distributing a first universe of ideas, divided into idea sets, to a group of participants . . . in parallel, wherein each participant . . . receives at least one idea set, and wherein the universe of ideas are divided so that the number of idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants;” “receiving participant input . . .where each participant selects from their idea set . . . at least one highest ranking idea;” “having a threshold hurdle win rate which comprises a predetermined number against which said participant ranking for each idea are compared,” “segregating the ideas which exceed said predetermined number as winning ideas and creating a first subgroup of ideas which exceed said predetermined number,” “in a second round . . . re-distributing the first subgroup of ideas divided into second idea sets to all participants . . . in parallel wherein each participant receives at least one second idea set; wherein the universe of ideas are divided so that the number of second idea sets generally equals the number of participants and wherein each idea has a substantially equal and fair probability of being viewed and voted on by a generally equal number of participants; whereby the number of ideas is reduced while the number of participants is not reduced, thereby more participants are applied to the remaining ideas,” “receiving input . . . from participants' selection from their second idea set, at least one highest ranking idea,” “having establishing a second threshold hurdle win rate which comprises a second predetermined number against which the participant rankings for each idea are compared,” “segregating the ideas which exceed said second predetermined number as winning ideas and creating a second subgroup of ideas which exceed said second predetermined number; wherein each of actions (a) and (d) comprises steps for dividing plurality of ideas into groups, each group of ideas to be distributed to each of a plurality of participants by, “using a Mian Chowla sequence of integers method of assigning a sequence of idea numbers 1 to N distributing the ideas to said first sub-group into non-exclusive subsets; whereby . . . terminates further distribution . . . and rating or proceeds to subsequent rounds of redistributing ideas to further increase the accuracy and throughput to find the group preferred idea and whereby effectively a large number of ideas is distillable by a mass participant group and . . . generates an output of a distilled consensus of ideas,” “process voter inputs in successive rounds of voting in real time and produce vote talking without giving any voter input to have greater influence on the vote tallies than any other voter,” and “in every round, incrementing said number sequence by one, except if the incremented idea number exceeds the number of ideas, in which case, such incremented number starts at one.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of using votes from a group of people in multiple rounds of voting to narrow down a set of ideas to a single idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 recites “said terminals configured to transmit voter input data to said machine.” The specification discloses that method 10 in Figure 1 can be performed on or more computers (See PGPub of Specification ¶ 39). However, the specification does not provide any other mention of computer or terminals, and specifically does not disclose any terminals configured to transmit voter input data. Therefore, the specification does not provide support for the claimed limitation.
Claim 43 is also rejected as it depends on claim 42.
Claim 42 recites “said machine being modified to be process voter input data by tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea,” claim 57 recites “said machine being modified to be capable of tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea,” and claim 58 recites “said machine being modified to be capable of tallying and ranking vote responses to a number of ideas while minimizing the effect of individual rater bias affecting overall ratings and with processing throughput being usable for large and small groups of voters, the number of ideas being numbered 1 to N, N being the last idea.” The specification discloses that method 10 in Figure 1 can be performed on or more computers (See PGPub of Specification ¶ 39). However, the specification does not provide any other mention of computer or terminals, and specifically does not disclose modifying any machine. Therefore, the specification does not provide support for the claimed limitation.
Claim 58 recites “a processor configured to receive input from said input terminals and modified to process voter inputs in successive rounds of voting in real time, and produce vote tallies without giving any voter input to have greater influence on the vote tallies than any other voter” and “a processor configured to receive input from said input terminals.” The specification discloses that method 10 in Figure 1 can be performed on or more computers (See PGPub of Specification ¶ 39). However, the specification does not disclose any processors, and specifically does not disclose a voting machine have two processors, one “configured to receive input from said input terminals and modified to process voter inputs in successive rounds of voting in real time, and produce vote tallies without giving any voter input to have greater influence on the vote tallies than any other voter” and the other “configured to receive input from said input terminals.” Therefore, the specification does not provide support for the claimed limitations.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness based on language invoking 35 USC 112(f)
Claim limitation “vote tallying machine performing the following tasks . . . electronically distributing . . . receiving participant input . . . having a threshold hurdle rate . . . electronically re-distributing . . . receiving input . . . having established . . . segregating the ideas . . . using a Mian-Chowla sequence of integers method . . . terminates further distribution . . .” in claims 42, 57, and 58, and “incrementing . . .” in claim 43 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 43 is also rejected as it depends on claim 42.



Lack of Antecedent Basis
Claims 57 and 58 recite the limitation "the vote tallying machine.”  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferguson, et al. (US 7,158,960) (“Ferguson”) discloses:
in a first round, a voting machine electronically distributing in parallel a first universe of ideas, divided into first idea sets, to voters each at a voting terminal, wherein each voter receives at least one idea set, and wherein the universe of ideas are divided so that the number of idea sets generally equals the number of voters and wherein most ideas have a substantially equal and fair probability of being viewed and voted on by generally equal number of voters (Ferguson 4:65-5:5; 6:12-20, 31-52; 8:52-61; 9:38-59; 11:9-19);
the voting machine having each voter select from the idea set presented to the terminal, at least one highest ranking idea (Ferguson 5:1-8; 6:21-52; 7:12-15; 8:62-9:2; 9:16-27, 31-32; 11:8-19);
the voting machine having an established predetermined threshold hurdle win rate which comprises a predetermined number against which said voter highest idea ranking for each idea are compared; the voting machine segregating the highest ranking ideas which exceed said predetermined number as winning ideas and creating a first subgroup of ideas which have exceed said predetermined number (Ferguson 5:5-8; 6:21-26, 47-65; 9:43-59);
in a second round, the voting machine electronically re-distributing the first sub group divided into second idea sets to all voters in parallel wherein each voter receives at least one second idea set; wherein the universe of ideas are divided so that the number of second idea sets generally equals the number of voters and wherein most ideas have a substantially equal and fair probability of being viewed and voted on by generally equal number of voters; whereby the number of ideas is reduced while the number of voters is not reduced, thereby more voters are applied to the remaining ideas in the second idea sets than were applied to the first idea sets (Ferguson 5:9-21; 6:22-26, 53-65; 9:35-59; 11:9-19);
having each voter input, via the terminals connected to the voting machine, a selection from their second idea set of at least a highest ranking idea (Ferguson 5:8-25; 6:38-40, 47-65; 7:30-44; 8:20-23; 9:16-27);
the voting machine the threshold hurdle win rate which comprises the predetermined number against which the voter rankings for each idea are compared; the voting machine segregating the ideas which exceed said predetermined number as wining ideas and creating a second subgroup of ideas which exceed said predetermined number (Ferguson 5:5-8, 14-29, 37-45; 6:12-31, 47-65; 7:46-65; 8:4-9, 23-28, 52-61; 9:43-59; 11:9-19);
wherein each of steps (a) and (d) comprises functions of dividing plurality of ideas into groups, each groups of ideas to be distributed to each of plurality of voters by; distributing the ideas to said first sub-group into non-exclusive subsets (Ferguson 4:65-5:21; 6:12-26, 31-65; 8:52-61; 9:38-59; 11:9-19).

Urken, et al. (US 2005/0067493) (“Urken”) discloses multiple threshold win rates (Urken ¶¶ 12-13, 80-81, 91, 100, 103-108, 118, 140), and that all ideas have a substantially equal opportunity to be voted on by a generally equal number of voters (Urken ¶¶ 20-22, 74, 172-175, 199, 203).

Balogh (US 2003/0084039) discloses assigning a sequence of numbers to items using a sequence of integers (Balogh ¶¶ 81-84).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685